Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Won Yoon (71058) on 04/07/2021.

The application has been amended as follows:










a memory; and 
at least one processor coupled to the memory and configured to: 
receive information for calculating a channel busy level (CBL) from a network; 
monitor a plurality of synchronization signal/physical broadcast channel (SS/PBCH) blocks within a predetermined window; 
calculate the CBL by counting dropped SS/PBCH blocks among the plurality of SS/PBCH blocks; 
configure parameters for a specific procedure based on the calculated CBL; and 
perform the specific procedure by using the configured parameters, 
wherein the at least one processor is configured to select one of possible CBLs for calculating the CBL, 
wherein information for calculating the CBL comprises parameter sets for the possible CBLs.

10. (Currently amended) The UE of claim 6, wherein based on that the 
start a CBL timer; 
until completion of receiving the plurality of SS/PBCH blocks or until the CBL timer expires, count the dropped SS/PBCH blocks among the plurality of SS/PBCH blocks; and 






















Allowable Subject Matter
Claims 1-2, 5-7, and 10-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 6, the combination of limitations involving, calculating a channel busy level (CBL) by counting dropped SS/PBCH blocks among a plurality of SS/PBCH blocks, wherein calculating the CBL comprises selecting one of possible CBLs, wherein information for calculating the CBL comprises parameter sets for the possible CBLs, among other claim limitation, are non-obvious over the prior art. 
The closest prior art, Zhang et al. (US 20190313350 A1) and AGIWAL et al. (US 20200053557 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416